Citation Nr: 0512210	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

During his active duty in the Navy, the veteran did not serve 
within Vietnam (rather, he had service in deep-water vessels 
offshore of Vietnam), and he was not exposed to Agent Orange 
in service.  His current diabetes mellitus began years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of diabetes.  On his December 1973 
separation examination, clinical evaluation of the endocrine 
system was normal.  

A note on a prescription pad from Cascade Physicians, P.C., 
A.P.H., M.D., dated July 2001 indicated that the veteran was 
diagnosed with diabetes mellitus type II in 1997.

At his September 2001 VA examination, the veteran reported 
that he was stationed on the U.S.S. Enterprise off the coast 
of Vietnam, but never sat foot in Vietnam or went ashore.  He 
indicated he was a nuclear machinist's mate.  He did not 
recall any particular exposure to Agent Orange.  It was noted 
that the veteran was diagnosed as having diabetes in the 
latter part of 1997 and was started on Amaril at that time.  
He was now on a combination of Amaril and Glucophage.  It was 
noted that the veteran did not have any symptoms of diabetic 
peripheral neuropathy.  Family history was positive for 
diabetes in the veteran's father, onset in the 60s.  It was 
noted that the veteran did have an episode of ruptured 
gallbladder with pancreatic abscess in the past and the 
veteran did have obesity.  

The examination showed that the veteran was 5 foot 11 inches 
and weighed 325 pounds.  It was noted that the veteran was 
double his ideal body weight.  His pulse was 80, blood 
pressure was 148/71.  Fundoscopic examination showed no 
papilledema, AV nicking, exudates, or hemorrhage.  Pharynx 
noninjected.  Neck was without JVD, carotid asymmetry, or 
bruits.  There was no significant lymphadenopathy and no 
thyroid nodules.  Heart: regular rate and rhythm, normal S1, 
S2.  PMI : it was noted that the examiner was unable to 
palpate with the degree of obesity.  The lungs were clear 
with adequate excursion.  The back was without costovertebral 
angle tenderness.  The abdomen: nontender, nondistended, and 
bowel sounds present.  There was no palpable organomegaly or 
masses.  Surgical scars were noted from cholecystectomy and 
surgeries for complications.  The extremities were without 
clubbing or cyanosis.  There was trace edema at the ankles 
bilaterally.  Pulses were 1+ and symmetrical.  Neurologic 
examination showed no focal deficits; specifically, no 
sensory or motor deficits, with sensory tested by 
monofilament testing.  Coordination was within normal limits.  
Gait was normal and Romberg was negative.  

The examiner noted a diagnosis of type 2 diabetes in the 
veteran who was stationed on a ship off the coast of Vietnam, 
with no known exposure to Agent Orange, and who did have 
obesity and a family history for diabetes.  It was noted that 
the veteran had risk factors for diabetes, without evidence 
of end organ damage at this time, with sugars under moderate 
control on two medications; Amaril and Glucophage.  In view 
of the risk factor review and improbability of significant 
Agent Orange exposure, the examiner felt that there was a 
less than 50 percent probability that the veteran's diabetes 
was secondary to Agent Orange exposure.

At his October 2004 Board hearing, the veteran testified that 
in service he was a machinist mate and his tours in Vietnam 
were on the U.S.S. Enterprise.  He indicated that the ship 
did not go into any harbors in Vietnam.  He also indicated 
that he did not go onshore in Vietnam for any particular 
duties or assignments.  He indicated that the closest he got 
to the coast of Vietnam was one or two miles.  The veteran 
testified that he did not remember seeing the coast of 
Vietnam because he was usually down at the bottom of the 
ship.  The veteran indicated that he did not know if he was 
exposed to Agent Orange, but where he was bunked was under 
the jet test stand and he could smell it all the time.  The 
veteran testified that he was first diagnosed in the 1970s 
with diabetes and it showed up abnormally in a blood test.  
He indicated that he started taking medications for his 
diabetes in 1997.  The veteran argued that he should be 
presumed to be exposed to Agent Orange because he had service 
off the shore of Vietnam.  

The veteran testified that he was going to submit Navy 
letters of commendation and that he would waive regional 
office consideration, which was also put in writing.  The 
veteran submitted two letters of commendation dated October 
1971 and May 1972.  The October 1971 letter was for 
outstanding performance while attached to a special 
maintenance team formed on the U.S.S. Enterprise in August 
1971 to repair a reactor plant component while in combat with 
the enemy.  The May 1972 letter was for his exemplary 
performance on board the U.S.S. Enterprise as well as 
professionalism and dedication demonstrated in a particular 
demanding assignment.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated August 2001, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for diabetes due to Agent Orange 
exposure.  The letter informed the veteran of what the 
evidence must show to establish entitlement to the benefit he 
wanted.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran was scheduled for a VA 
examination and the veteran submitted additional private 
medical documentation.  A rating decision was issued in April 
2002, and a statement of the case was issued in April 2003.  
The veteran also testified at a Travel Board hearing in 
October 2004 and later submitted additional documents with 
waiver of regional office review.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, including diabetes mellitus any time after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For 
the purpose of this Agent Orange presumption of service 
connection, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis

The veteran's primary contention is that his diabetes 
mellitus should be service connected under the lifetime Agent 
Orange presumption based on Vietnam service. At his Travel 
Board hearing in October 2004, and in various written 
statements, he contended that he should be presumed to have 
been exposed to Agent Orange by virtue of his service aboard 
the U.S.S. Enterprise in the territorial waters off Vietnam.  
At his hearing, he clarified that he never went ashore in 
Vietnam, but rather was on a ship approximately one to two 
miles off the coast of the country.

In a precedent opinion, the VA General Counsel determined 
that for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  In the opinion, it was noted that the general 
definition of the Vietnam era in section 101(29) was meant to 
acknowledge the period during which United States personnel 
accompanied Vietnamese troops on combat missions within 
Vietnam.  The opinion contrasted this with the references to 
service "in the Republic of Vietnam" in 38 U.S.C.A. § 1116, 
which were included for a specific purpose relating to the 
use of herbicide agents in Vietnam.  The opinion went on to 
note the provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited 
above.

More recently, the VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases 
including diabetes.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of 
Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 
2001).

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  
Rather, he served in a deep-water ship off the coast of 
Vietnam, and thus the cited legal authority on presumptive 
service connection for Agent Orange diseases, including 
diabetes, does not apply to his case.  Furthermore, there is 
no credible evidence that he was actually exposed to Agent 
Orange while offshore.  Consequently, service connection may 
not be granted under the Agent Orange provisions of the law.

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  

Service medical records are negative for complaints, 
treatment, or diagnosis of diabetes.  There is no medical 
evidence of a diagnosis of diabetes until 1997, approximately 
23 years after separation from service.

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating current diabetes mellitus to service, a 
preponderance of the evidence is against the claim.  In 
addition, presumptive service connection for diabetes 
mellitus as secondary to exposure to herbicides is not 
available because this veteran did not serve in Vietnam at 
any time from January 1962 to May 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


